UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D /A Under the Securities Exchange Act of 1934 (Amendment No. 1) PSM Holdings, Inc. (Name of Issuer) COMMON STOCK, $0. (Title of Class of Securities) 69364D 10 6 (CUSIP Number) Michael Margolies 1615 Congress Ave. Suite 103 Delray Beach, Florida 33445 (212) 920-8772 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 26, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ☐ . NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 12 1 NAME OF REPORTING PERSON MICHAEL MARGOLIES I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (A) ☐ (B) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e)☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 10,951,132 SHARES 8 SHARED VOTING POWER SHARES 9 SOLE DISPOTIVE POWER 10,951,132 SHARES 10 SHARED DISPOTIVE POWER SHARES 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 169,125,252 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES * 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) % 14 TYPE OF REPORTING PERSON* IN Page 2 of 12 1 NAME OF REPORTING PERSON LB MERCHANT PSMH-1, LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) EIN 32-0393387 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (A) ☐ (B) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e)☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 SHARES 8 SHARED VOTING POWER SHARES 9 SOLE DISPOTIVE POWER 0 SHARES 10 SHARED DISPOTIVE POWER SHARES 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES * 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.34% 14 TYPE OF REPORTING PERSON* OO Page 3 of 12 1 NAME OF REPORTING PERSON LB MERCHANT PSMH-2, LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) EIN 46-4994784 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (A) ☐ (B) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e)☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 SHARES 8 SHARED VOTING POWER SHARES 9 SOLE DISPOTIVE POWER 0 SHARES 10 SHARED DISPOTIVE POWER SHARES 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES * 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.00% 14 TYPE OF REPORTING PERSON* OO Page 4 of 12 1 NAME OF REPORTING PERSON LB MERCHANT PSMH-3, LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) EIN 47-2272169 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (A) ☐ (B) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS* OO 5 check if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e)☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 SHARES 8 SHARED VOTING POWER SHARES 9 SOLE DISPOTIVE POWER 0 SHARES 10 SHARED DISPOTIVE POWER SHARES 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES * 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.89% 14 TYPE OF REPORTING PERSON* OO Page 5 of 12 ITEM 1. SECURITY AND ISSUER. This Amendment No. 1 amends the Schedule 13D filed on April 11, 2014, by Michael Margolies, an individual, LB Merchant PSMH-1, LLC (“
